                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 UNITED STATES OF AMERICA,                  )
                                            )
               v.                           )                1:17-CR-381-1
                                            )
 MESSIAH MAY,                               )
                                            )
                      Defendant.            )

                     MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

       Before the court accepts a guilty plea, a defendant may withdraw his guilty plea

“for any reason or no reason.” Fed. R. Crim. P. 11(d)(1). After the court accepts a guilty

plea but before it imposes a sentence, a defendant may withdraw the plea only if the court

rejects a plea agreement made pursuant to Rule 11(c)(5) or if “the defendant can show a

fair and just reason for requesting the withdrawal.” Fed. R. Crim. P. 11(d)(2).

       Messiah May pled guilty to conspiring to distribute cocaine hydrochloride and

heroin. After the Court accepted the guilty plea, but before sentencing, Mr. May filed a

“Withdrawal of Guilty Plea” pursuant to Rule 11(d)(1). He now contends that the factual

basis stated during his Rule 11 hearing was inadequate and invalidates the Court’s

acceptance of his guilty plea, entitling him to withdraw the plea as of right under Rule

11(d)(1). This contention is without merit, as the Court had accepted his guilty plea and

does not have to make the factual basis determination until sentencing. The “Withdrawal

of Guilty Plea” will be treated as a motion under Rule 11(d)(2) and, because Mr. May has

not shown a “fair and just reason” to withdraw his plea, the motion will be denied.
I.       Facts and Procedural Background

         In October 2017, Mr. May was indicted on a charge of conspiracy to distribute

cocaine hydrochloride and heroin. Doc. 1 ¶¶ 1–2. After proceedings largely not

pertinent to the dispute here, Mr. May pled guilty pursuant to a written plea agreement in

January 2018. See Doc. 72; Minute Entry 01/26/2018; Doc. 133 at 2–3, 19. After an in-

depth Rule 11 colloquy, Doc.133 at 3–19, the Court found Mr. May’s guilty plea to be

knowing and voluntary. Id. at 19.

         Defense counsel then expressed concern that the original and amended factual

basis documents filed by the government contained “much more information than is

actually necessary to cover the elements of the offense,” giving rise to safety issues if

they were unsealed. Id. at 20. In an effort to allay this concern, the Court used the

information in those documents to outline the evidence1 for the record, and the parties

agreed there was an independent factual basis for the guilty plea based on that summary

rather than based on the written factual basis documents. Id. at 21–22. The Court then

found “that there is an independent factual basis for the defendant’s plea and it is

supported by those facts. His plea of guilty is accepted and the defendant is adjudged

guilty of Count One, conspiracy to distribute cocaine hydrochloride and heroin.” Id. at




     The Court said: “Basically the government’s evidence in this case is one actual drug deal in
     1

September of 2016, the search in September of 2017, and where marijuana and a whole lot of
money was located at a place where the defendant was present, and then statements from
coconspirators about drug purchases from Mr. May.” Doc. 133 at 21.


                                                 2
22. The Court set the matter for sentencing in April.2 Id. at 23. The Clerk’s Minute

Entry for these proceedings thereafter inaccurately indicated “Factual Basis withheld.”

See Minute Entry 01/26/2018.

         Some ten days later, counsel for Mr. May filed a document entitled “Withdrawal

of Guilty Plea.” Doc. 78. Defense counsel noted that the minute entry indicated the

factual basis had been withheld and cited Federal Rule of Criminal Procedure 11(d)(1),

which allows a defendant to withdraw a guilty plea “for any reason or no reason” before

it is accepted. Doc. 78 at 1.3 A few days later, Mr. May filed a pro se handwritten

motion to withdraw his guilty plea based on ineffective assistance of counsel and because

he was “under duress and stress” when he pled guilty. Doc. 82. He soon retained new

counsel. Doc. 84.

         After a status conference at which Mr. May abandoned his contention that Rule

11(d)(1) applied4 and after a number of motions and orders, the matter came on for



   2
      In the plea agreement, Mr. May and the government agreed that “a sentence of 120 months
is the appropriate disposition of the case.” Doc. 72 at ¶ 5(c). This part of the plea agreement
was made pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure, so that if the
Court rejected this part of the plea agreement, Mr. May would have the opportunity to withdraw
his guilty plea. Id.; Fed. R. Crim. P. 11(c)(5). At the Rule 11 hearing, the Court made clear it
would evaluate this part of the plea agreement at the sentencing hearing and that, if the Court did
not agree with the 120 month sentence, it would allow Mr. May to withdraw his guilty plea.
Doc. 133 at 10, 14–15. This part of the plea agreement is not at issue in the pending motions.
   3
       The court docket denominates this as a “Motion to Withdraw Plea of Guilty.”
   4
     Before the status conference, Mr. May, through his new counsel, filed a “Motion to
Withdraw Motion to Withdraw Guilty Plea,” Doc. 97, in which he specifically sought to
withdraw the “Withdrawal of Guilty Plea,” Doc. 78, filed by his previous attorney and stated that
he “wishes to proceed to sentencing.” Doc. 97 at 1. At the status conference, defense counsel
acknowledged that the Court had accepted Mr. May’s guilty plea and conceded that, as a result,
                                                   3
hearing on September 10. Mr. May did not testify or present evidence or argument in

support of his claims that his first lawyer had provided ineffective assistance of counsel5

and that he had pled guilty under duress and stress. His motion to withdraw his guilty

plea raising these issues, Doc. 82, will therefore be denied.

       At the September hearing, Mr. May revived his contention that he was entitled to

withdraw his guilty plea under Rule 11(d)(1) “for any reason or no reason.” Through

counsel, he acknowledged that the Court had accepted his guilty plea, but for the first

time he asserted that the verbal factual basis summarized by the Court at the Rule 11

hearing was insufficient to support the plea.6 Mr. May maintained that the lack of an

adequate factual basis meant that the Court should not have accepted the guilty plea and

that he was entitled to withdraw his guilty plea as a matter of right under Rule 11(d)(1) of

the Federal Rules of Criminal Procedure. Doc. 140 at 2, 5, 6.




“there was no foundation” for the Rule 11(d)(1) motion filed by previous counsel. See Doc. 139
at 3–4.
   5
    The Court discussed this decision directly with Mr. May, who confirmed that he no longer
wished to pursue the IAC claim.
   6
      There was a good bit of confusion at the beginning of the hearing about the issues before
the Court. Defense counsel had previously conceded that Rule 11(d)(1) did not apply because
the Court had accepted his guilty plea, see supra note 4, and while he had thereafter asked to be
heard on the original withdrawal of guilty plea, see Doc. 130, at no point before the hearing did
defense counsel file any sort of position paper or brief explaining the basis for his arguments or
providing any citation to case law in support of his contentions. At the hearing, defense counsel
provided no legal authority to frame or support his argument, and it otherwise took some time for
counsel’s arguments to coalesce. In subsequent briefing, Mr. May simply assumed that Rule
11(d)(1) applied and otherwise did not cite legal authority relevant to several of the issues
identified by the Court at the end of the hearing. Compare Minute Entry 09/10/18, with Doc. 140
(defendant’s supplemental brief). The Court states its understanding of Mr. May’s arguments in
light of the entire oral argument and subsequent briefing.
                                                  4
II.       Discussion

          Rule 11 does not require any “magic words” for a court to “accept” a guilty plea,

but “there is little doubt that an unambiguous acceptance (e.g., ‘I accept your guilty plea’)

. . . provides strong, if not conclusive, evidence that an acceptance has occurred.” United

States v. Battle, 499 F.3d 315, 322 (4th Cir. 2007). Here, the Court not only engaged in a

detailed Rule 11 colloquy with Mr. May, Doc. 133 at 3–19, it also explicitly accepted Mr.

May’s guilty plea. Id. at 22 (statement by the Court that “[the defendant’s] plea of guilty

is accepted”). Mr. May has not pointed to any countervailing evidence indicating that the

Court did not accept his guilty plea.7

          Mr. May appears to contend that the lenient standards of Rule 11(d)(1) apply here

because the factual basis the Court found to support the guilty plea was inadequate.8

While Mr. May is correct that Rule 11(b)(3) of the Federal Rules of Criminal Procedure

requires that courts “determine that there is a factual basis for the [guilty] plea,” that rule



      As noted supra at note 2, the Court conditionally accepted Mr. May’s guilty plea, subject to
      7

an evaluation of whether the sentence agreed to in the plea agreement was acceptable to the
Court under Rule 11(c)(5). Mr. May initially contended that this fact meant that the Court had
not accepted the guilty plea, see Doc. 78, but he later withdrew this argument. See Doc. 139 at
3–4, 9. Mr. May has otherwise not directly and clearly attempted to revive this argument, nor
has he cited any support for it. To the extent this argument has not been abandoned and is still
before the Court, it is rejected. See generally United States v. Hyde, 520 U.S. 670, 674 (1997)
(noting that “guilty pleas can be accepted while plea agreements are deferred, and the acceptance
of the two can be separated in time.”); United States v. Jones, 472 F.3d 905, 908–09 (D.C. Cir.
2007) (holding that a district court’s conditional acceptance of a guilty plea subject to later
review and acceptance of the plea agreement still operated as an “acceptance” of the guilty plea
under Rule 11(d), triggering Rule 11(d)(2) and rendering Rule 11(d)(1) inapplicable).
      8
     As noted supra at note 4, Mr. May conceded at an April hearing that Rule 11(d)(1) did not
apply. See Doc. 139 at 3–4. The Court will not reach the issue of whether Mr. May waived any
argument that Rule 11(d)(1) applies since he arguably resuscitated this argument by motion,
Doc. 130, and since the argument fails on the merits.
                                                  5
does not condition a valid acceptance of a guilty plea upon the finding of a factual basis.

Unlike Rule 11(b)(2), which requires a voluntariness inquiry “[b]efore accepting a plea,”

Rule 11(b)(3) only requires that the finding of a factual basis be made “[b]efore entering

judgment on a guilty plea.” Thus, by its terms, Rule 11(b)(3) does not require that the

factual basis finding be made before accepting a guilty plea. See United States v. Mobley,

618 F.3d 539, 545 (6th Cir. 2010) (“Critically, [Rule] 11(b)(3) states that the district court

should make the factual basis determination ‘before entering judgment on a guilty

plea’—not, as in other subsections of Rule 11, ‘before accepting a plea.’”);9 United States

v. Ketchum, 550 F.3d 363, 366–67 (4th Cir. 2008) (holding, in case where a magistrate

judge accepted a plea after a Rule 11 colloquy and then deferred the factual basis finding,

that “the district court . . . may defer its [factual basis] inquiry until sentencing”).10


   9
     The Court omits internal citations, alterations, and quotation marks throughout this opinion,
unless otherwise noted. See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir. 2017).
   10
       There appears to be a circuit split on whether the district court must make the factual basis
determination before accepting the guilty plea, which the parties did not identify or address in
their briefing. Compare Mobley, 618 F.3d at 545 (the Sixth Circuit, holding that it may consider
proceedings after the plea colloquy to determine whether a district court had a factual basis for a
plea), and United States v. Hildenbrand, 527 F.3d 466, 475 (5th Cir. 2008) (“When determining
whether there is a factual basis for a guilty plea, inferences may be fairly drawn from the
evidence adduced after the acceptance of a guilty plea but before or at sentencing.”), with United
States v. Adams, 448 F.3d 492, 500 (2d Cir. 2006) (“Our case law makes clear . . . that a
sufficient factual basis must be determined at the time the plea is accepted, thus an after-the-fact
hearing will not suffice.”), and United States v. Plisek, 657 F.2d 920, 924 (7th Cir. 1981) (“It is
well settled in this circuit that . . . a district judge shall not accept a guilty plea until he has
determined that there is a factual basis for the plea.”). Because the Fourth Circuit has long held
that the factual basis can be determined at sentencing, it is likely the Fourth Circuit would follow
the Sixth and Fifth Circuits. See, e.g., United States v. Martinez, 277 F.3d 517, 522 n.4 (4th Cir.
2002) (interpreting an earlier version of Rule 11 to hold that, “[b]ecause judgment is not entered
until after sentencing, a court may defer the finding of a factual basis for a plea until that time.”);
Ketchum, 550 F.3d at 367 (interpreting the current version of Rule 11 to hold that “the district
court . . . may defer its [factual basis] inquiry until sentencing.”). Even if it does not, however,
Mr. May’s argument is more appropriately addressed under Rule 11(d)(2). See supra at 7.
                                                     6
        Mr. May cites no cases or other authority for the proposition that an inadequate

factual basis at the time a guilty plea is accepted somehow means the acceptance of the

guilty plea is invalid or void so as to allow withdrawal as of right under Rule 11(d)(1).

He does not explain why the Court’s explicit acceptance of his plea after a Rule 11

colloquy does not foreclose the application of Rule 11(d)(1) and trigger the application of

Rule 11(d)(2). Moreover, even if Mr. May is correct that an adequate factual basis

should have been found before the Court accepted Mr. May’s plea and that the verbal

factual basis found by the Court at the Rule 11 hearing was inadequate, see Doc. 140 at

2–5, these are arguments that there is “a fair and just reason” to withdraw the plea, not

arguments that the Court did not accept the plea or that Rule 11(d)(1) somehow applies.11

        The question, then, is whether Mr. May has shown a “fair and just reason” to

withdraw his guilty plea under Rule 11(d)(2). See generally United States v. Moore, 931

F.2d 245, 248 (4th Cir. 1991) (identifying factors to consider in evaluating a motion to

withdraw a guilty plea). The only basis he has arguably asserted is his claim that the

verbal factual basis given at the Rule 11 hearing was inadequate to support a guilty plea

for conspiracy to distribute cocaine hydrochloride and heroin. Doc. 140 at 2–5. Under

the circumstances of this case, this is not an adequate basis to allow Mr. May to withdraw




   11
      Mr. May spends much of his supplemental brief on the issue of whether the verbal factual
basis was sufficient. But if Rule 11(d)(1) applies as he assumes, this issue would not need to be
addressed because that rule allows withdrawal as of right for any reason or no reason. The Court
therefore construes his arguments regarding the timing and the sufficiency of the factual basis
determination as directed towards the “fair and just” cause provision of Rule 11(d)(2).
                                                 7
his guilty plea, even assuming he is correct that the factual basis as stated by the Court

was inadequate.

       The factual basis requirement “is designed to protect a defendant who is in the

position of pleading voluntarily with an understanding of the nature of the charge but

without realizing that his conduct does not actually fall within the charge.” See United

States v. Mastrapa, 509 F.3d 652, 660 (4th Cir. 2007). Here, Mr. May admits he knew

what was stated in the original factual basis document filed by the government before he

pled guilty. Doc. 77 (handwritten document filed by Mr. May stating that “[t]here where

[sic] some information in the original factual basis that I didn’t agree to” and asking to

unseal the amended factual basis “because I have not been shown this document before

signing of plea agreement”); accord Doc. 133 at 19–20 (statements by defense counsel

implying that Mr. May saw the original factual basis); Doc. 82 at 1 (letter by Mr. May

stating that defense counsel read him the original factual basis on the day he signed the

plea agreement). The original factual basis document, Doc. 69-1, is well sufficient to

support Mr. May’s plea.

       Moreover, the Court explicitly went over the elements of the offense with Mr.

May and twice inquired whether he understood them. Doc. 133 at 11, 12. Mr. May twice

stated he did understand the elements, Doc. 133 at 11, 12, and twice affirmed that he

understood his plea of guilty was an admission to all of those elements. Doc. 133 at 12,

18. At the end of the Rule 11 colloquy, immediately after again being advised that if he

pled guilty he was admitting the elements of the crime, Doc. 133 at 18, Mr. May pled

guilty and explicitly admitted his guilt. Doc. 133 at 19. He never asked any questions

                                                8
about how the elements applied to his conduct. He has not changed his position on these

questions even now. Nor has he subsequently denied his guilt or contended that his

guilty plea was not knowing or voluntary because he did not understand the elements.

See Moore, 931 F.2d at 248 (identifying whether the defendant has offered credible

evidence that his plea was not knowing or voluntary and whether the defendant has

credibly asserted his legal innocence as factors relevant to the plea withdrawal inquiry).12

        Further, Mr. May abandoned his unverified and vague claim that his lawyers were

ineffective, which was inconsistent with his statements under oath when he pled guilty.

Compare Doc. 82 (“I feel that my counsel was ineffective”), with, e.g., Doc. 133 at 5

(Mr. May, answering “No” in response to the question of whether he had “any concerns

about the sufficiency of [his lawyer’s] representation”). The record discloses, and the

Court finds, that Mr. May had competent counsel when he pled guilty. See Moore, 931

F.2d at 248 (identifying whether the defendant has had close assistance of competent

counsel as relevant to the plea withdrawal analysis).

        Mr. May does not contend, nor has he ever contended, that the government does

not have evidence of his conduct that supports each element of the offenses he pleaded

guilty to; he maintains only that the factual basis stated on the record during the Rule 11

hearing is insufficient to support his guilty plea. While Mr. May has consistently




   12
      In a handwritten document filed last winter, Mr. May did claim he had pled guilty out of
“duress and stress.” Doc. 82. He did not tie this to his understanding of the elements of the
offense, however, and he has not provided any evidence to support this vague claim, which is
inconsistent with his sworn statements during the plea colloquy. Nor has his attorney made any
argument that his guilty plea was not knowing and voluntary.
                                                 9
disagreed with unspecified aspects of the two written factual basis documents that the

government filed before he pled guilty, see, e.g., Doc. 133 at 19–20, Doc. 77, those

disagreements were never directed to the adequacy of the factual basis. Rather, his

lawyer expressed the opposite concern: that the original and amended written factual

basis documents contained “much more information than is actually necessary to cover

the elements of the offense.” Doc. 133 at 20–21. Mr. May’s attorney agreed at the Rule

11 hearing that there was a sufficient factual basis for his guilty plea, Doc. 133 at 20, 22,

and the two written factual basis documents fully support counsel’s recognition of the

obvious. See Docs. 69-1, 71-1.

       Assuming without deciding that the factual basis stated during the Rule 11

hearing was insufficient, the Court can deal with this problem, if it is one, at the

sentencing hearing. See United States v. Van Doren, 800 F.3d 998, 1001 (8th Cir. 2015)

(noting that a “defendant may establish a fair and just reason for withdrawing his guilty

plea by demonstrating that his plea is not supported by an adequate factual basis.”). At

that point, the Court will have the pre-sentence report and perhaps other information

before it. See generally Martinez, 277 F.3d at 531–32 (noting that, at sentencing, the

court “may conclude that a factual basis exists from anything that appears on the record,”

and that “answers provided by counsel for the defense and government [and] the

presentence report” are appropriate for consideration); Mobley, 618 F.3d at 545 (“In

reviewing whether a district court had a factual basis for a plea, then, we may examine

the entire record, including proceedings that occurred after the plea colloquy.”); Ketchum,



                                               10
550 F.3d at 366–67; see also Hildenbrand, 527 F.3d at 475. As noted, the finding of a

factual basis need only be made before entry of judgment.

        While there was not a long delay between the Rule 11 hearing and Mr. May’s

motion to withdraw his guilty plea, granting the motion would prejudice the government,

inconvenience the Court, and waste judicial resources. See Moore, 931 F.2d at 248

(highlighting these factors as relevant to the plea withdrawal inquiry). There are co-

defendants who have pled guilty and whose sentencings would likely be further delayed

if Mr. May’s motion was granted. See, e.g., Doc. 125 at ¶ 14; Doc. 126 at 3; Doc. 127;

Doc. 128. Mr. May’s history of repeatedly changing his mind13 seems likely to recur,

causing further delays and wasting additional court resources.

        Finally, the Rule 11 colloquy was unusually extensive in this case. See generally

Doc. 133 at 3–19; Doc. 139 at 3 (Mr. May’s current counsel, conceding that “the Court

had gone way beyond the normal questioning that it would ask a defendant.”). Mr. May

had many opportunities to ask for a jury trial if he wanted to plead not guilty or to ask

about the elements of the offense, and the record is clear that Mr. May’s guilty plea was

knowing and voluntary. See Doc. 133 at 3–19. The Court confirmed that the plea

agreement had been signed several days before the Rule 11 hearing, Doc. 133 at 18, and

Mr. May told the court several times, under oath, that he had had enough time to talk to


   13
      To give just one example, Mr. May raised questions about the adequacy of his counsel’s
representation early on, Doc. 56, which he abandoned at a hearing, see Minute Entry 1/11/18,
and when he pled guilty. Doc. 133 at 5. He then renewed this issue by another letter motion,
Doc. 82, and abandoned it again, through counsel. Doc. 139 at 5. He then renewed it again
when questioned directly by the Court, id. at 5-7, only to withdraw it again when it came on for
hearing in September.
                                                 11
his lawyers. Doc. 133 at 5, 8. Mr. May told the court––again several times while still

under oath––that he understood it was his decision whether to plead guilty or not guilty

and that he understood he could have a trial if he wanted one. Id. at 6, 7, 11, 17–18. The

Court told him that “if you plead guilty today and the Court accepts your plea, you will

not have a trial. That is a difficult decision to get set aside.” Id. at 8. Mr. May said he

understood. Id. He was fully aware of the elements of the crime, he knew the contents of

the original factual basis document which summarized much of the government’s

evidence, and he admitted his guilt.

III.   Conclusion

       The Federal Rules of Criminal Procedure do not allow defendants who have

knowingly and voluntarily pled guilty to withdraw their guilty pleas “simply on a lark” or

based on “buyer’s remorse.” United States v. Thompson-Riviere, 561 F.3d 345, 348 (4th

Cir. 2009). Technical difficulties with the factual basis––difficulties arising from defense

concerns over Mr. May’s safety, not over the adequacy of the factual basis––do not

provide cover for what appears to be nothing more than a change of heart.

       For these reasons, the court finds and concludes that Mr. May has not met his

burden to show a fair and just reason for the withdrawal of his guilty plea. It is

ORDERED that the defendant’s motions to withdraw his guilty plea, Docs. 78, 82, are

DENIED.

       This the 23rd day of October, 2018.


                                           __________________________________
                                            UNITED STATES DISTRICT JUDGE

                                               12
